DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 15-20, drawn to a safety harness system, classified in A62B35/0037.
II. Claims 9-14, drawn to a method of securing, classified in A62B99/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention II can be used to secure another materially different product such as a tent or tarp over a frame structure.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
During a telephone conversation with Stephen Aycock on 10/12/21 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-8 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the safety line, backup safety line, and mechanisms attached to the belt (fasteners, slots, hooks, or magnets) must be shown or the feature(s) canceled from the claim(s).  The examiner notes that only the slots appear to be detailed in the drawings [not the other options] and no references number are provided for any.  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 20 the applicant recites the broad recitation of the ring connector being made of “one or more of plastic, metal, stone, textile, natural, synthetic, or composite material.”  It is unclear to the examiner how the scope of this claim limits the parent claim, it appears to be claiming all materials which is inherently true of any structure.  Appropriate clarification is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism” in claims 5 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rullo et al. (9737737).  Rullo et al. discloses a safety harness as best seen in Figure 6A 
a belt securing the safety harness, as best seen in the marked-up figure below; and 
a first double ring connector and a second double ring connector attached to the belt, wherein the first double ring connector and the second double ring connector are each configured with at least two connection points, as best seen in the marked-up 
    PNG
    media_image1.png
    492
    710
    media_image1.png
    Greyscale

Regarding claim 5 Rullo et al. discloses the first double ring connector and the second double ring connector each comprise a mechanism to attach to the belt, as best seen in the second marked up Figure 6A inserted below (also see the rejection to claim 6 below for further detail).  
Regarding claim 6 Rullo et al. discloses wherein the mechanism includes one or more of fasteners, slots, as best seen in the marked-up figure below, hooks, or magnets. 
    PNG
    media_image2.png
    492
    710
    media_image2.png
    Greyscale
 	

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rullo et al. (9737737) in view of Guido (6966324).  Rullo et al. as advanced above fails to disclose the first ring connector constructed to fit on a first side of the belt and second ring connector constructed to fit on a second side of the belt, but fails to disclose the .
 
    PNG
    media_image3.png
    888
    705
    media_image3.png
    Greyscale

Regarding claim 3 Guido discloses wherein the ring connector is configured with a first connection point 82, located near a bend 68, and a second connection point 84, located away from the bend 68, as best seen in Figure 4. The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired 

    PNG
    media_image4.png
    1025
    616
    media_image4.png
    Greyscale

Regarding claim 4 Guido discloses wherein the second double ring connector is configured with a first connection point 82, located near a first bend 68 and a second connection point 84, located away from the first bend 68, as best seen in Figures 1 and 
Regarding claim 7 Rullo et al. as advanced above is silent towards the material used to construct the connector. Guido teaches the utility of wherein the ring connector is each made of one or more of plastic, metal, as recited in abstract, stone, textile, natural, synthetic, or composite material. 
    PNG
    media_image5.png
    286
    354
    media_image5.png
    Greyscale

 The use of a connector being made of metal is used in the art allow an apparatus to withstand a load without failing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connector of Rullo et al. of metal as taught by Guido so as to allow an apparatus to withstand a load without failing.
s 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rullo et al. (9737737) in view of Patel et al. (20140060966).  Rullo et al. as advanced above discloses the first and second ring connectors having attachment points for attaching ancillary safety devices as recited in column 1, lines 60-66, but fails to disclose wherein a safety line and a back up safety line are attached to two of the at least two connection points of the ring connectors.  
Patel et al. teaches the utility of a safety line 155a, and a back up safety line 130, are attached to two of the at least two connection points 150a, 150b a ring connector.  The use of a ring connector having a safety line and back up safety line attached to at least two connection points of the ring connector is used in the art to reduce or avoid interferences and/or entanglements and eliminate the risk of binding of the safety lines.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ring connectors of Rullo et al. with a safety line and back up safety line attached to two of the at least two connection points of the ring connectors as taught by Patel et al. so as to reduce or avoid interferences and/or entanglements and eliminate the risk of binding of the safety lines.    
 Regarding claim 15 Rullo et al. discloses a safety harness, as best seen in Figure 6A; 
a belt securing the safety harness, as best seen in Figure 6A; 
a first double ring connector attached to the belt, wherein the first double ring connector is configured with a first connection point and a second connection point; 

but fails to disclose a safety line and a backup safety line attached to multiple connection points on the ring connectors. 
Patel et al. teaches the utility of a safety line 155, attached to a first connection point 150a, and the third connection point 150c; and a backup safety line 130, attached to the second connection point 150b, and the fourth connection point 150c, (note paragraph [0016] states that backup safety line/rescue hook 130, can be attached simultaneously to different device apertures).  The use of a ring connector having a safety line and back up safety line attached to the connection points of the ring connectors is used in the art to reduce or avoid interferences and/or entanglements and eliminate the risk of binding of the safety lines and/or provide backup for safety.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ring connectors of Rullo et al. with a safety line and back up safety line attached to the connection points of the ring connectors as taught by Patel et al. so as to reduce or avoid interferences and/or entanglements and eliminate the risk of binding of the safety lines and/or provide backup safety in case of failure as some non-limiting examples. 
  
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rullo et al. (9737737) in view of Patel et al. (20140060966) in view of Guido (6966324).   

Regarding claim 17 Guido discloses wherein the first ring connector is configured with a first connection point 82, located near a bend 68, and a second connection point 84, located away from the bend 68, as best seen in Figure 4.   The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired location for purposes such as safety, convenience, or the like.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. in view of Patel et al. with a bend as taught by Guido so as to easily locate the end of the connectors at the desired location for purposes such as safety, convenience, or the like.  

    PNG
    media_image4.png
    1025
    616
    media_image4.png
    Greyscale

Regarding claim 18 Guido discloses wherein the second double ring connector is configured with a first connection point 82, located near a first bend 68 and a second connection point 84, located away from the first bend 68, as best seen in Figures 1 and 4.  The use of a ring connector having a bend is used in the art to locate the end of the connectors at the desired location for purposes such as safety, convenience, or the like.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring connectors of Rullo et al. in view of Patel et al. with a bend as taught by Guido so as to easily locate the end of 
Regarding claim 19 Rullo et al. discloses wherein the first double ring connector and the second double ring connector each comprise a mechanism to attach to the belt, as best seen in the marked-up figure below. 
    PNG
    media_image6.png
    492
    710
    media_image6.png
    Greyscale
  

 
Regarding claim 20 Rullo et al. in view of Patel et al. as advanced above is silent towards the material used to construct the connector. Guido teaches the utility of wherein the ring connector is each made of one or more of plastic, metal, as recited in 
    PNG
    media_image5.png
    286
    354
    media_image5.png
    Greyscale

 The use of a connector being made of metal is used in the art allow an apparatus to withstand a load without failing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connector of Rullo et al. in view of Patel et al. of metal as taught by Guido so as to allow an apparatus to withstand a load without failing.    
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634